117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ronald V. KWATICK, Appellant,v.MCDONNELL DOUGLAS CORPORATION, Appellee.
No. 97-1179.
United States Court of Appeals, Eighth Circuit.
July 7, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN, BOWMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Ronald V. Kwatick, the plaintiff in this case of alleged age discrimination, appeals the order of the District Court1 granting the motion of McDonnell Douglas Corporation, the defendant, for summary judgment.  This is a reduction-in-force case, and the District Court determined, among other things, that Kwatick had failed to produce evidence to show that his age was in any way taken into account in the employer's decision not to retain him.


2
Having considered all of Kwatick's arguments, we conclude that the District Court correctly determined that Kwatick's claim of age discrimination must fail for lack of evidentiary support.  Accordingly, the defendant was entitled to summary judgment, and the order of the District Court is


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri